Citation Nr: 1242496	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  08-18 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and N.F.


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Appellant served on active duty in the U.S. Navy Reserve from April 30, 1979, to May 21, 1979.  He was a member of the New Jersey Army National Guard from December 1980 to January 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2010, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is in the Appellant's file.

In August 2010, the Board remanded the claim for further development.  As a result of the development, the Board determined that further action was needed before the claims could be decided.  In December 2011, the Board again remanded the claims, as the requested development has been completed, no further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  There is clearly and unmistakably that Osgood-Schlatter disease of each knee pre-existed service and that there was no increase in severity during service. 





2.  The current left knee disability, degenerative joint disease or arthritis, was not affirmatively shown to have been present in service; the current left knee disability, degenerative joint disease or arthritis, is unrelated to an injury or disease or event in service. 

3.  The current right knee disability, degenerative joint disease or arthritis, was not affirmatively shown to have been present in service; the current right knee disability, degenerative joint disease or arthritis, is unrelated to an injury or disease or event in service. 


CONCLUSIONS OF LAW

1.  Osgood-Schlatter disease of each knee pre-existed service and was not aggravated by service, rebutting the presumption of soundness.  38 U.S.C.A. §§ 1132, 1153 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306 (2012).

2.  The current left knee disability, degenerative joint disease or arthritis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012).

3.  The current right knee disability, degenerative joint disease or arthritis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in February 2007.  

The Appellant was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Appellant was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable. 






As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, service personnel records, and private medical records.  The Appellant was also afforded VA examinations.

The Board has reviewed the examination reports and finds that the reports of VA examinations in October 2010 and in February 2012 are adequate for a decision, because the VA examiners reviewed the Appellant's history and as the opinions accounted for the significant facts in the case and provided rationale to support the conclusions reached in the opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

As the Appellant has not identified any additional evidence pertinent to the claims, and as there are no additional records to obtain, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to his claim is required to comply with the duty to assist.  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts 

Records of the Navy Reserve show that on entrance examination in April 1979 there was no history or finding of any knee abnormality.  On the second day of basic training the Appellant complained of knee discomfort.  In May 1979, the Appellant gave history of Osgood Schlatter disease for seven years.  There is no other record of a complaint or treatment for knee pain. 

After a Navy Medical Board, the Appellant was separated from service after 22 days for a preexisting skin condition.  There was no reference to a knee problem by the Medical Board.

Records of the Army National Guard show that on enlistment in December 1980 there was no history or finding of a knee abnormality.  In May 1985, the Appellant indicated that he was being treated for right knee chondromalacia and internal derangement and that the left knee was also affected. 

In June 2007, a private physician stated that he had followed the Appellant for left knee pain since 1985.  The diagnosis was posttraumatic chondromalacia and early degenerative joint disease of the left knee.

On VA examination in August 2007, X-rays showed degenerative changes.

In July 2010, the Appellant testified that his knee problems began with an injury to his left knee during basic training in the Navy.  He testified that he jumped out of his bunk and felt pain in the knee, and that the knee swelled.  He testified that he had been diagnosed with Osgood Schlatter disease at the age of 12 or 13 that it cleared up after a couple of years.  He stated that he was currently treated by a private physician for arthritis and that his current knee problems had nothing to do with Osgood Schlatter disease.  




On VA examination in October 2010, the Appellant stated that he was in the Navy in 1979 for 19 days and that he had developed bilateral knee pain after jumping off a "bunker" during basic training and that he has had progressively worsening knee pain since then.  The VA examiner noted the 7 year history of Osgood-Schlatter disease in service.  The VA examiner stated that the Appellant did have pre-existing Osgood-Schlatter disease before service, which was apparently aggravated during training, but Osgood-Schlatter disease was generally a benign self-limiting extraarticular knee condition, which typically occurred in adolescence.  The diagnosis was bilateral knee arthritis.  The VA examiner then stated that based on the Appellant's history, physical examination, and imaging studies, the current bilateral knee condition was not at least as likely as not a result of the injury and treatment in 1979.  The VA examiner stated that the Appellant's aging and weight played a significant role in causing degenerative changes in the knees.   

On VA examination in February 2012, the Appellant stated that he developed knee pain after jumping off a bunk during basic training in 1979.  He gave a 7 year history of Osgood-Schlatter disease before 1979, when he entered the service.  X-rays t showed marked productive changes of the tibial tuberosities bilaterally suggestive of enthesopathy or sequelae of Osgood-Schlatter disease. 

According to the VA examiner, Osgood-Schlatter disease clearly pre-existed service and was not aggravated by service.  The VA examiner explained that because Osgood-Schlatter disease is only a disease of children and adolescents, ages 12 to 7,  and the residual deformity is not typically painful in adults, it was obvious that the Appellant's pre-existing Osgood-Schlatter disease was not aggravated by the 19 days that he served in the U.S. Navy.






Presumption of Soundness

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled into service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, and Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

A "Veteran" is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  

The presumption of soundness attaches only where there has been an entrance examination that did not detect or note the disability that the Veteran later complains of.  The term "noted" means only such conditions that are recorded at the time of the examination.  

A "history" alone of a preservice existence of a condition recorded at the time of examination does not constitute a notation of such a condition.  38 C.F.R. § 3.304(b).  The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that a disease manifested in service was both preexisting and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004).  

The "presumption of soundness" may be rebutted by proof both of the preexistence (the preexistence prong) and lack of aggravation (the aggravation prong) of the disability. 





A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

Clear and unmistakable evidence means that the evidence that is undebatable.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)). 

Once the presumption of soundness applies, the burden of proof is on VA on both the preexistence and the aggravation prongs and the burden of proof does not shift.  Even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  See Routen v. West, 142 F.3d 1434, 1440 (Fed.Cir.1998) ("When the predicate evidence is established that triggers the presumption, the further evidentiary gap is filled by the presumption.").

In rebutting the presumption of soundness, VA may show a lack of aggravation by establishing with clear and unmistakable evidence that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See Wagner, 370 F.3d at 1096. 

Analysis

As Osgood-Schlatter disease was not noted on the Veteran's entrance examination, the presumption of soundness attaches.  38 U.S .C. A. § 1111.  The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  





The record shows that on the third day of active duty the Appellant complained of knee discomfort, which was not associated with any injury, and he gave a seven year history of Osgood-Schlatter disease.  There were no other entries, pertaining to the knee.  Nineteen days later the Appellant was subsequently administratively discharged from service, because of the pre-existing skin condition, which did not meet the minimum standards for enlistment. 

As a matter of law, the presumption of soundness can be rebutted by clear and unmistakable evidence consisting of the Appellant's own admissions of a preservice disability.  In the absence of any assertion that the Appellant did not make the statement attributed to him in service, the Appellant's in-service statement alone rebuts the preexistence prong of the presumption of soundness. Horn v. Shinseki, 25 Vet. App. 231, 237-38 (2012). 

In addition to requiring VA to prove by clear and unmistakable evidence that the Appellant's condition pre-existed service, under the same evidentiary standard, VA must show that the pre-existing injury or disease was not permanently aggravated by service.  

On VA examination in February 2012, the VA examiner stated that Osgood-Schlatter disease clearly pre-existed service and was not aggravated by service.  The VA examiner explained that Osgood-Schlatter disease is a disease of adolescents and it was obvious that the Appellant's pre-existing Osgood-Schlatter disease was not aggravated by the 19 days that he served in the U.S. Navy.

The Board finds that the VA examiner's opinion is clear and unmistakable evidence that there was no increase in the severity of the pre-existing condition, that is, considering the manifestations of the disability prior to, during, and subsequent to service as after service the first knee symptoms were shown in 1985, more than six years after serviced.  




In other words, the Appellant had a single episode of knee discomfort, which was not associated an injury.  And there is no evidence that a single episode of knee discomfort resulted in an increase in severity of the pre-existing Osgood-Schlatter disease, that is, a permanent worsening the pre-existing condition.  . 

For this reason, aggravation is not conceded, because the pre-existing Osgood-Schlatter disease underwent no increase in severity during service on the basis of all the evidence of record, pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Although the VA examiner in 2010 stated that Osgood-Schlatter disease was aggravated in service, the opinion was inadequate, because the opinion was internally inconsistent as the VA examiner stated that Osgood-Schlatter disease was a disorder, which occurred and resolved during adolescence.  Also, the VA examiner did not supported the opinion with a rationale and it was for this reason, the Board directed that the Appellant be reexamined and requested a medical opinion. 

To the extent the Appellant has expressed the opinion that the pre-service Osgood-Schlatter disease was aggravated, during service, his opinion as a lay person is limited to inferences that are rationally based on his perception and that does not require specialized education, training, or experience. 

It is not argued or shown that the Appellant is qualified through specialized education, training, or experience to offer medical diagnosis or medical opinion.  The Appellant, as a lay person, is therefore not competent to offer an opinion on whether the pre-existing Osgood-Schlatter disease was permanently made worse or aggravated by service.  





Accordingly, based on the evidence of record, and in the absence of any competent evidence to the contrary, the Board finds by clear and unmistakable evidence that the Appellant's pre-existing Osgood Schlatter disease was not aggravated during service, and service connection for the pre-existing Osgood-Schlatter disease is not warranted.  

The Board will now consider whether service connection for the current left and right knee disabilities, first shown after service, is warranted.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to investigate all theories of entitlement).  

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131 (peacetime service).  

Generally, to establish a right to compensation for a present disability, an appellant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Several legal theories operate in conjunction with 38 U.S.C.A. § 1131 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 



For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Where a Veteran served 90 days or more of continuous, active military service and a certain chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Appellant did not serve in combat, the combat provision of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).




Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Argument 

The Appellant seeks service connection for a left knee disability, which he asserts was injured during basic training in 1979 and subsequently was aggravated by periods of active duty for training in New Jersey National Guard.  He also seeks service connection for a right knee disability to include as secondary to the left knee disability. 







Analysis 

Theories of Service Connection 

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception In-Service)

On the basis of the service treatment records alone, the Appellant had a single episode of knee discomfort on the third day of active duty, but the current left and right knee disabilities, arthritis, were not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not warranted.

As the Appellant had knee discomfort, which was noted in service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply. 

38 C.F.R. § 3.303(b) (Chronicity)

For the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 497 (1997) (chronicity requires evidence that the disability was present in service and the same condition currently exists, such evidence must be medical, unless the disability is one under case law that is capable of lay observation.). 

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify the condition that currently exists, namely, arthritis of the left and right knees, and as there was insufficient observation to establish chronicity at the time, on the basis of one entry, pertaining to a single episode of knee discomfort, and the Appellant remained on active duty for only nineteen more days without another complaint, chronicity in service is not adequately supported by the evidence of record.  


As chronicity in service is not adequately supported, service connection may still be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  

38 C.F.R. § 3.303(b) (Continuity of Symptomatology)

Although the current left and right knee disabilities, arthritis, were not affirmatively shown to have been present in service, the Appellant did experience knee discomfort. 

Establishing service connection based on continuity of symptoms requires (1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  See Savage, 10 Vet. App. at 494-97 (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service); see Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (continuity of symptoms requires evidence of a nexus between the current disability and the postservice symptoms, which are identical to the symptoms that began in service). 

While the current disabilities of the left and right knees, arthritis, were not affirmatively shown to be present in service and the evidence is insufficient to establish chronicity during service, the Appellant is competent to describe symptoms of knee pain since service.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).  


To this extent, the Appellant's lay statements and testimony is competent evidence of postservice continuity of symptomatology. 

But as it does not necessarily follow that there is a relationship between the current disabilities of the left and right knees and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrated such a relationship, unless such a relationship is one to which the Appellant as a lay person is competent.  See Savage, 10 Vet. App. at 494-97 (establishing service connection based on continuity of symptoms requires medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology).

The Appellant essentially states that his current disabilities of the left and right knees are a continuation of the knee pain and swelling in service, resulting for an injury, when he jumped from his bunk, which is an expression of a causal relationship between the current disabilities and continuity of symptoms.  As the statement is an inference based on facts, it is an opinion rather than a statement of fact.  

The Appellant as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). And the Appellant as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The question then is whether the Appellant as a lay person is competent to offer an opinion on the causal relationship or nexus between the current disabilities of the left and right knees and the postservice symptomatology.  





The current disabilities of the left and right knees, arthritis, is not a condition under case law that has been found to be capable of lay observation and it is not a simple medical condition, because the disability cannot be identified or diagnosed by the Appellant as a lay person based on mere personal observation, that is, the disability cannot be perceived through the senses, for example, by visual observation, and therefore such a disability is not a simple medical condition.

As the disability is not a condition that can be identified based on personal observation, either by case law or as a simple medical condition, and any inference based on what is not personally observable cannot be competent lay evidence.  

And no factual foundation has been established to show that the Appellant is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current disabilities of the left and right knees, arthritis, and the continuity of symptoms that the Veteran avers. 

For this reason, the Appellant's lay opinion is not competent evidence of a causal relationship or nexus between the current disabilities of the left and right knees, arthritis, and the postservice symptomatology.  Since the Appellant's lay opinion is not competent evidence, the Appellant's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology. 

Although service connection is not established either by chronicity or by continuity of symptomatology on the basis of lay evidence under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service under 38 C.F.R. § 3.303(d).







38 C.F.R. § 3.303(d) (Disability First Diagnosed after Service)

As previously explained the current disabilities of the left and right knees, arthritis, is not a condition under case law that has been found to be capable of lay observation and the disability is not a simple medical condition, capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is needed to substantiate the claims.   

Where, as here, there is a question of the presence or a diagnosis of a disability, which is not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Appellant's lay statements and testimony are offered as proof of the presence of the current disabilities in service and since service and before 1985, the Appellant's  lay statements and testimony are not competent evidence, and the statements and testimony are not admissible as evidence, that is, the Appellant's lay statements and testimony are not to be considered as competent evidence favorable to the claim.

And no factual foundation has been established to show that the Appellant is otherwise qualified through specialized education, training, or experience to identify the presence or diagnosis of the current disabilities of the left and right knees.

Except the Appellant as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

No medical professional had diagnosed the current disabilities before 1985 and no medical professional has related the current disabilities of the left and right knees to an injury, disease, or event in service. 




To the extent the Appellant asserts a causal relationship between his current disabilities and injury in service, the assertion constitutes the Appellant's opinion, but such an opinion would require specialized education, training, or experience, which has not been factually established.   For this reason, the Appellant's lay opinion is not competent evidence and is not admissible as evidence favorable to claim under 38 C.F.R. § 3.303(d). 

As the Appellant did not have 90 days of active duty, the one-year presumptive period for a chronic disease, such as arthritis, under 38 C.F.R. §§ 3.307 and 3.309 does not apply. 

As the Appellant's statements and testimony not competent evidence, the Board need not address credibility.

Medical Evidence 

As the Appellant's lay evidence is not competent evidence on the questions of either a diagnosis or causation, applying 38 C.F.R. § 3.303(b) and (d), the Board looks to the medical evidence. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

The competent medical evidence consists of the opinions of VA examiners, who are qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  







On VA examination in October 2010, the VA examiner stated that based on the Appellant's history, physical examination, and imaging studies, the current bilateral knee condition was not at least as likely as not a result of an injury in 1979.  The VA examiner stated that the Appellant's aging and weight played a significant role in causing degenerative changes in the knees.   

Considering the details of the opinion, the Board finds that the opinion of the VA examiner is persuasive evidence against the claims based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  

As there is no competent evidence favorable to claims, the preponderance of the evidence is against the claims under the applicable theories of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for a left knee disability, Osgood Schlatter disease and arthritis, is denied. 

Service connection for a right knee disability, Osgood Schlatter disease and arthritis, is denied. 


____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


